                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

          Plaintiff,                                                       ORDER

    v.
                                                                      15-cr-105-wmc-2
 GREGORY RICHARDSON,

          Defendant.


         On March 20, 2020, the defendant Gregory Richardson filed a pro se motion requesting

credit toward his federal sentence for the time he was detained during the prosecution of his federal

case. Specifically, the defendant requests credit for time served from August 28, 2015, to April

16, 2016. The defendant’s request for jail credit must be denied for the reasons set forth below.



                                         BACKGROUND

         Following his conviction for conspiracy to distribute 100 grams or more of heroin, the

defendant was sentenced in the Western District of Wisconsin in April of 2016 to a 120-month

term of imprisonment, to be followed by an eight-year term of supervised release. This sentence

was well below the advisory guideline imprisonment range of 262 to 327 months. Among other

things, in determining this sentence, the court considered that defendant had been detained in

primary state custody since July 7, 2015, based on the same conduct that had given rise to the

instant offense, and that his state supervision was revoked on August 25, 2015. Moreover, the

120-month term of imprisonment was ordered to run concurrently with the remainder of the

defendant’s state sentence beginning as of April 15, 2016. (Dkt. # 86.)




                                                 1
                                             OPINION

       The defendant committed the instant federal offense while serving a term of extended

supervision imposed by the Marathon County Circuit Court, Case No. 10CF57. On February 21,

2011, the defendant was also convicted in three of eleven counts charged in that case. The most

serious of the counts of conviction was possession with intent to distribute cocaine, as a party to a

crime, and as a repeater, a Class C felony. The defendant was sentenced to concurrent four-year

terms of imprisonment to be followed by concurrent six-, three-, and two-year terms of extended

supervision. He was released from state custody on January 7, 2014, to begin his terms of state

supervision.     Unfortunately, the defendant was not deterred from continuing to distribute

controlled substances, resulting in his federal conviction and classification as a career offender at

the age of 26.

               At the time of the federal indictment, therefore, the defendant was in state custody

serving his revocation sentence in Case No. 10CF57 and appeared by a writ of habeas corpus for

prosecution of this federal case. In effect, this meant he had been “borrowed” for federal

prosecution while remaining an inmate in the custody of the State of Wisconsin. After pleading

guilty to conspiracy to distribute 100 grams or more of heroin, the defendant was sentenced in this

court on April 15, 2016. As noted above, the sentence imposed upon defendant was less than half

of the low end of the advisory guideline range, which was deemed appropriate considering the

nature of his offense, the defendant’s role in the offense, his age, his difficult childhood, and his

drug dependence and mental health issues. In determining an appropriate sentence, this court

expressly considered the approximate 22-month term of imprisonment he was serving in Case No.

10CF57. While this court hopes the defendant will finally recognize that his beliefs and actions

have resulted in his repeated incarcerations and that he holds the power to prevent a future return



                                                  2
to prison. Regardless, the defendant has not raised any facts that were unknown, or were not

considered, at the time of his sentencing in his federal case.

       Accordingly, the defendant’s motion for credit for time served in primary state custody

after he was obtained on a writ of habeas corpus ad prosequendum is DENIED.

       Entered this 31st day of March, 2020.

                                              BY THE COURT:

                                               /s/
                                              _________________________________
                                              WILLIAM M. CONLEY
                                              District Judge




                                                  3
